DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021; 12/08/2021; 12/15/2021; 04/11/2022 have been considered by the examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on May 03, 2021 as modified by the preliminary amendment filed on May 03, 2021. Claims 27-34 are now pending in the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2013/0203409).
	Regarding claims 27 and 28, Zhang discloses a method and a first communication apparatus, the method comprising:
	receiving, from a User Equipment (UE), a request message (paragraphs [0010], [0062]; e.g., after receiving attach request message sent by a terminal),
	sending, to a second communication apparatus, a request to execute authentication of the UE (paragraphs [0010], [0064] see the MME requesting the HSS the subscription data of the UE); It is noted that the subscription data is required to authenticate the UE for authorization access,
	receiving, from the second communication apparatus, security information once the UE has been authenticated (paragraphs [0027], [0082], [0112] see the HHS returns the subscription data of the UE to MME indicating that accepting the attach message) and 
	sending to the UE, an accept message of the request message (paragraph [0012], [0028], [0042]; e.g., the MME sends attach accept message to the terminal).
	Regarding claims 29 and 30, Zhang discloses a method and a User Equipment (UE), the method comprising: 
	sending, to a first communication apparatus, a request message (paragraphs [0010], [0062]; see UE sending attach request message sent to a MME), 
	receiving, from the first communication apparatus, an accept message of the request message (paragraph [0012], [0028], [0042]; e.g., the MME sends attach accept message to the terminal), 
	wherein the first communication apparatus sending, to a second communication apparatus, a request to execute authentication of the UE (paragraphs [0010], [0064] see the MME requesting the HSS the subscription data of the UE); It is noted that the subscription data is required to authenticate the UE for authorization access, 
	wherein the first communication apparatus receiving, from the second communication apparatus, security information once the UE has been authenticated (paragraphs [0027], [0082], [0112] see the HHS returns the subscription data of the UE to MME indicating that accepting the attach message).
	Regarding claims 31 and 33, Zhang discloses the method and the UE according to claims 27 and 30, the authentication is executed after the second communication apparatus receives an authentication data from a third communication apparatus (paragraphs [0027], [0043], [0046]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Watfa et al. (US 2017/0188280; Cited in IDS).
	Regarding claims 32 and 34, Zhang discloses the method and the first communication apparatus according to claims 28 and 29, fails to specifically disclose the authentication is executed after the second communication apparatus receives an authentication data from a third communication apparatus.
	However, Watfa discloses the authentication is executed after the second communication apparatus receives an authentication data from a third communication apparatus (paragraphs [0065], [0072] see the MME 430 (the second communication apparatus) retrieves the subscription data of the WTRU 410 from the HSS (the third communication apparatus) to authenticate).
Therefore, taking the teachings of Zhang in combination of Watfa as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to execute authentication after the second communication apparatus receives an authentication data from a third communication apparatus for advantages enhancing pushing subscription information to trigger the handover.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648